Citation Nr: 0904815	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  02-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for facial scarring.

2. Entitlement to service connection for arthritis.

3. Entitlement to service connection for diabetes.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for pancreatitis.

6. Entitlement to service connection for gout.

7. Entitlement to service connection for visual impairment of 
the left eye.

8. Entitlement to service connection for hearing loss of the 
left ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served in the U.S. Army Reserve from February 
1956 to January 1964, with a period of active duty for 
training from March 1956 to September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.  In that decision, the RO declined to reopen the 
arthritis claim, and denied the rest of the claims now on 
appeal.  The veteran perfected appeals to the Board for the 
eight denied claims.

During the pendency of his appeal, in an April 2004 decision 
the Board reopened the arthritis claim, and then remanded the 
case to the RO for further development with respect to all 
eight appealed claims.

Also, in the introduction to the April 2004 Board decision, 
the Board noted that in an April 1998 statement, the veteran 
raised the issue of service connection for residuals of a 
nose injury; that a June 1998 statement reflects that he 
raised the issue of service connection for left ear tinnitus; 
and that VA medical records show that during a 
hospitalization beginning in June 2001, the veteran reported 
that he had been depressed since active service.  In that 
introduction, the Board referred these matters to the RO for 
appropriate action; however, review of the claims file does 
not show that any action has been taken on these matters.  
Therefore, they are again referred to the RO for appropriate 
action.

In a November 2007 decision, the Board denied the veteran's 
claims, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In August 2008, the 
veteran, through his attorney, and the Secretary of Veterans 
Affairs submitted a Joint Motion For Remand.  In a September 
2008 Order, the Court granted the motion and remanded the 
case to the Board for further appellate review.


FINDINGS OF FACT

1. The current medical evidence does not show the presence of 
facial scarring.

2. There is no competent medical evidence showing that the 
veteran's currently diagnosed arthritis is related to 
service.

3. There is no competent medical evidence showing that the 
veteran's currently diagnosed diabetes is related to service.

4. There is no competent medical evidence showing that the 
veteran's currently diagnosed hypertension is related to 
service.

5. There is no competent medical evidence showing that the 
veteran's currently diagnosed pancreatitis is related to 
service.

6. There is no competent medical evidence showing that the 
veteran's currently diagnosed gout is related to service.

7. There is no competent medical evidence showing that the 
veteran's currently diagnosed visual impairment of the left 
eye is related to service.

8. There is no competent medical evidence showing that the 
veteran's currently diagnosed hearing loss of the left ear is 
related to service.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service 
connection for facial scarring are not met.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.303 (2008).

2. The criteria for establishing entitlement to service 
connection for arthritis are not met.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3. The criteria for establishing entitlement to service 
connection for diabetes are not met.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4. The criteria for establishing entitlement to service 
connection for hypertension are not met.  38 U.S.C.A. §§ 
1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5. The criteria for establishing entitlement to service 
connection for pancreatitis, are not met.  38 U.S.C.A. §§ 
1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303 (2007).

6. The criteria for establishing entitlement to service 
connection for gout are not met.  38 U.S.C.A. §§ 1111, 1112, 
1113, 1131, 1132, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303 
(2007).

7. The criteria for establishing entitlement to service 
connection for visual impairment of the left eye are not met.  
38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303 (2007).

8. The criteria for establishing entitlement to service 
connection for hearing loss of the left ear are not met.  38 
U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, May and November 2004, and February 2005 
letters to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), these letters 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

Also, as the Board concludes below that the preponderance is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: Surgeon 
General's Office records from the veteran's period of 
service, private post-service medical records, VA medical 
treatment records, VA compensation and pension examinations, 
and written statements from the veteran and his 
representative.

The Board notes that, despite efforts, the RO was unable to 
obtain the following records: treatment records from the 
veteran's private doctor, Dr. Frazier; the veteran's service 
medical records; Social Security Administration (SSA) 
records; and U.S. Army Medical Research and Material Command 
records.

If VA makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records concludes that it is 
reasonably certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact.  VA will make a 
record of any oral notice conveyed to the claimant.  For non-
Federal records requests, VA may provide the notice at the 
same time it makes its final attempt to obtain the relevant 
records.  In either case, the notice must contain the 
following information (i) The identity of the records VA was 
unable to obtain; (ii) An explanation of the efforts VA made 
to obtain the records; (iii) A description of any further 
action VA will take regarding the claim, including, but not 
limited to, notice that VA will decide the claim based on the 
evidence of record unless the claimant submits the records VA 
was unable to obtain; and (iv) A notice that the claimant is 
ultimately responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(1) (2008).

With respect to the records from Dr. Frazier, a November 2004 
letter from the RO to the veteran indicates that the RO 
contacted Dr. Frazier to get his treatment records.  In a 
memorandum to VA dated in January 2005, Dr. Frazier responded 
that his office no longer had records of the veteran due to 
the age of those records requested.  In a February 2005 
letter to the veteran, the RO informed the veteran that it 
received a negative response from Dr. Frazier, and requested 
that the veteran send any such records if they were in his 
possession.  The letter furthermore emphasized that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
department or agency.

With respect to the veteran's service medical records, in 
April 2002, the RO provided the veteran with a Statement of 
the Case (SOC), in which his claims were adjudicated.  The 
SOC was accompanied by a letter, dated in May 2002, informing 
the veteran that if he wished to continue his appeal he must 
appeal file a formal appeal to the Board, and provided 
instructions for doing so.  In the SOC, the RO explained that 
the no service medicals records were available for review, as 
efforts to obtain service medical records from all potential 
sources were unsuccessful.  The April 2002 SOC furthermore 
stated that the National Personnel Records Center (NPRC), in 
response to VA requests, reported that the records may have 
been destroyed by a fire at the Records Center in 1973.  The 
SOC also stated that if these records were located at a later 
date, the RO's decisions would be reconsidered as of the date 
of the pending claim.

In a February 2004 Appellant's Brief from the veteran's 
accredited representative, the veteran's representative 
acknowledged that efforts to secure his service medical 
records had been futile, and that the NPRC had indicated 
that, had his records been in their possession, they would 
have been stored in an area destroyed by the fire of 1973.

A May 2004 letter to the veteran informed him that VA had 
again contacted the NPRC to obtain medical records related to 
treatment, including service medical records, and a February 
2005 letter to the veteran from the RO indicates that VA had 
requested more information from the NPRC.  A September 2005 
correspondence from the Army to VA indicates that no 
additional records had been found.

With respect to the SSA records, a May 2004 letter to the 
veteran informed him that VA had contacted SSA for records 
related to his claim for disability benefits.  A May 2004 
response from the SSA indicates that the medical records 
requested could not be sent because the folder had been 
destroyed.

With respect to the Army Medical Research and Material 
Command records, a November 2004 letter from the RO to the 
veteran indicates that the RO contacted the Army Medical 
Research and Material Command and requested it to provide the 
veteran's radiation exposure records.  An October 2004 
response letter from the Army Medical Research and Material 
Command indicates that no records existed regarding the 
veteran's exposure to radiation while performing military 
duties.

The veteran was provided a Supplemental Statement of the Case 
(SSOC) in April 2007, in which his claims were readjudicated.  
The SSOC was accompanied by a letter dated in May 2007, which 
indicated that the SSOC contained changes or additions to the 
original May 2002 SOC.  The letter also informed the veteran 
that he had a period of 60 days to make any comment he wished 
concerning the additional information, and if the RO received 
no additional information from the veteran within 60 days, 
his records would be returned to the Board for review of the 
issues on appeal, and that the Board would provide the 
veteran with a copy of its decision.  In addition to 
explaining that each of his claims remained denied, the SSOC 
informed the veteran of the following: that a statement from 
Dr. Frazier indicates that they no longer have the requested 
files; that, following development to the service department, 
a reply was received indicating that the veteran's records 
situation was a fire-related situation, and that service 
medical records, service records, and Ft. McClellan records 
regarding gas exposure during the period of May to September 
1956 were not available and could no be reconstructed; that, 
following development to SSA, a reply was received indicating 
that the veteran's disability denial folder was destroyed; 
and that a reply from the Headquarters Army Medical Research 
and Material Command indicated that no records exist.

Following the April 2007 SSOC, the veteran's representative 
submitted an Appeal Pre-Certification Review form in lieu of 
VA Form 646, dated in July 2007, which indicated that the 
case had been reviewed by the representative and was ready 
for certification to the Board.  Also, the veteran submitted 
a signed SSOC Notice Response, dated in May 2007, indicating 
that the veteran had no other information or evidence to 
submit, and requesting that the RO return the veteran's case 
to the Board for further appellant consideration as soon as 
possible.

Thus, with respect to the records from Dr. Frazier, the 
November 2004 and February 2005 letters identified the 
records VA unsuccessfully attempted to obtain, and explained 
the efforts VA made to obtain such records, which included 
contacting the office of Dr. Frazier and requesting the 
records.  The February 2005 letter, moreover, requested that 
the veteran send any such records if they were in his 
possession, and emphasized that it was the veteran's 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  Thus, the veteran was given notice that he was 
ultimately responsible for providing the records of Dr. 
Frazier.  The April 2007 SSOC, in which the veteran's claims 
were readjudicated, was accompanied by a letter dated in May 
2007, which indicated that the SSOC contained changes or 
additions to the original May 2002 SOC.  Moreover, the April 
2007 SSOC and accompanying letter explained that a statement 
from Dr. Frazier indicated that the veteran's files were no 
longer available.  They also explained that each of the 
veteran's claims remained denied, and described the further 
action VA would take regarding the veteran's claims.

Thus, with respect to the records from Dr. Frazier, the 
November 2004 letter, February 2005 letter, and April 2007 
SSOC together identified the records VA was unable to obtain, 
explained the efforts VA made to obtain the records, 
described the further action VA would take regarding the 
claims, and provided notice that the veteran was ultimately 
responsible for providing the evidence.  Furthermore, the 
April 2007 SSOC, in which the RO explained that the veteran's 
files were no longer available and readjudicated the 
veteran's claims without such evidence, provided reasonable 
notice that VA was deciding the veteran's claims based on the 
evidence of record, and that such decision would not change 
unless the veteran submitted the records VA was unable to 
obtain.  

With respect to the veteran's service medical records, the RO 
identified the records that VA had not been able to obtain 
and explained efforts VA made to obtain such records, which 
included requesting such records from the NPRC and the Army, 
in its April 2002 SOC and May 2004 and February 2005 letters.  
In the April 2007 SSOC and accompanying letter, the RO again 
explained that the evidence was not able to be obtained, and 
described the further action VA would take regarding the 
veteran's claims.  The readjudication of the veteran's claims 
in the April 2007 SSOC provided reasonable notice that VA 
was, in the absence of the records that VA was unable to 
obtain, deciding the claims based on the evidence of record.

With respect to the SSA records, the May 2004 letter to the 
veteran informed him that VA had contacted SSA for records 
related to his claim for disability benefits, and the April 
2007 SSOC informed the veteran that, following development to 
SSA, a reply was received indicating that the veteran's 
disability denial folder was destroyed.  Also, the April 2007 
SSOC and accompanying letter described the further action VA 
would take regarding the claims.  Furthermore, the 
readjudication of the veteran's claims in the April 2007 SSOC 
provided reasonable notice that VA was deciding the claims 
based on the evidence of record, in the absence of such SSA 
records that VA was unable to obtain.

With respect to the Army Medical Research and Material 
Command records, the November 2004 letter and April 2007 SSOC 
and accompanying letter identified the records VA 
unsuccessfully sought to obtain and described the efforts VA 
undertook to obtain them.  Also, again, the April 2007 SSOC 
described the further action VA would take regarding the 
veteran's claims, and the readjudication of the veteran's 
claims in the April 2007 SSOC provided reasonable notice that 
VA was deciding the claims based on the evidence of record, 
in the absence of the Army Medical Research and Material 
Command records that VA was unable to obtain.

Moreover, the July 2007 Appeal Pre-Certification Review form 
in lieu of VA Form 646 indicated that the case had been 
reviewed by the veteran's representative and was ready for 
certification to the Board, and the veteran's signed May 2007 
SSOC Notice Response indicated that the veteran had no other 
information or evidence to submit and requested that the RO 
return the veteran's case to the Board for further appellant 
consideration as soon as possible.  These responses by the 
veteran and his representative indicate actual knowledge of 
both the identity of the records VA was unable to obtain and 
the efforts VA made to obtain the records, as described in 
the April 2007 SSOC and accompanying notice letter, the April 
2002 SOC, and the May and November 2004 and February 2005 
notice letters.  They also indicate actual notice that VA had 
decided and would continue to decide the veterans claims 
based on the evidence of record unless new evidence was 
obtained, and of the further action VA would take regarding 
the claims, as described in the April 2007 SSOC.

Thus, to the extent that any notice provided to the veteran 
pursuant to 38 C.F.R. § 3.159(e)(1) (2008) was not adequate, 
the Board finds that the veteran was not prejudiced, and that 
there is no reason to believe a different result would have 
been obtained had the error not occurred.  See Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Service Connection

The veteran claims entitlement to service connection for 
facial scarring, arthritis, diabetes, hypertension, 
pancreatitis, gout, visual impairment of the left eye, and 
hearing loss of the left ear.  He claims that all of these 
are due to exposure to toxic gas during his active duty for 
training.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a).

Certain chronic diseases, including arthritis, diabetes 
mellitus, and cardiovascular-renal disease, including 
hypertension, may be presumed to have been incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As an initial matter, the Board notes that service medical 
records in this case are unavailable and presumed destroyed 
in a 1973 fire at the NPRC.  Attempts to obtain them were 
unsuccessful.

In cases where the veteran's service medical records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's 
service medical records have been destroyed or lost, there is 
a duty to advise the veteran to obtain other forms of 
evidence).

In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The RO was able to obtain certain Surgeon General's Office 
(SGO) records which are in the claims file.  These records 
show that on April 5, 1956, the veteran was confined to 
quarters due to sickness and he returned to duty the 
following day.  In May 1956 he was transferred to special 
troops and later in June 1956 he was released from special 
troops and reassigned.  The veteran's period of active duty 
for training was from March 1956 to September 1956.

Post-service medical records consist of private and VA 
treatment records and examination records dated from 1968 to 
October 2006.

Careful review of the medical records on file shows no 
competent medical evidence of the presence of any facial 
scars, as claimed by the veteran.  Notably, during recent VA 
examination for scars of the face, the examiner made specific 
findings that there were no discernable facial scars or 
deformities.  There was no evidence of any facial burns or 
discolorations.  The examination report includes several 
pictures of the veteran's face, which the Board has reviewed.  
After examination, the examination report contains a 
diagnosis of historic gas/chemical exposure in 1956 with no 
objective evidence of facial scaring or residuals of a 
chemical burn.  The examiner concluded with an opinion that, 
after careful review of the claims file, there was no 
evidence of exposure to "ionizing radioactive gas," "nerve 
gas" or mustard gas.

In summary, review of the claims file shows no competent 
medical evidence of any current facial scars, claimed as 
residuals of exposure to gas.  Therefore, based on the 
foregoing, service connection for facial scars is not 
warranted.

The claims file does contain sufficient medical evidence 
showing current diagnoses of arthritis, diabetes, 
hypertension, pancreatitis, gout, visual impairment of the 
left eye, and hearing loss of the left ear.  Because the 
record contains competent medical evidence of these current 
disorders-discussed more fully below-and no evidence to the 
contrary, the Board concedes the presence of such 
disabilities.

Therefore, with respect to these claimed disorders, the 
question is whether arthritis, diabetes, hypertension, 
pancreatitis, gout, visual impairment of the left eye, and 
hearing loss of the left ear were incurred in or aggravated 
by active military service; or, in the case of arthritis, 
diabetes, or hypertension, became manifest to a compensable 
degree within one year of separation from active duty.  38 
C.F.R. §§ 3.303, 3.307, 3.309.

Private treatment records in September 1969 show that the 
veteran was hospitalized for ten days after a car accident.  
The treatment note does not indicate that there were any 
associated musculoskeletal problems.

The report of a pre-employment physical examination in June 
1970 shows that an audiometric test revealed left ear 
findings that meet criteria of a hearing loss disability as 
defined by VA under 38 C.F.R. § 3.385.  The report of that 
examination indicates that blood pressure was 110/70, that 
the examiner evaluated pertinent parts and systems including 
the eyes, ears, drums, and canals, neck, spine, extremities, 
and skin, and that no abnormalities were noted with respect 
to these.

The first indication of any vision problems is shown in 
private treatment notes in January 1972, when the veteran 
complained that "now vision is blurred."  Physical 
examination at that time was negative.  A treatment record in 
February 1972 noted an auto accident injury involving the 
right shoulder, bilateral knees, now with pain in the back 
and neck, headaches and insomnia since the accident.  Private 
treatment records in March 1972 show that the veteran was 
injured in an automobile accident in February 1972, with a 
resultant diagnosis of multiple contusions, traumatic 
cervical spine.  Subsequently, in May 1972, the veteran 
reported symptoms including burning of both eyes.

Private treatment records in July 1974 show that the veteran 
reported a 17-year history of exposure to noxious fumes in 
service.  After physical examination, the report contains an 
impression of (1) rhinitis, (2) rule out allergic disorder, 
and (3) a psychiatric illness.

In a May 1977 statement, Robert A. Rose, M.D., noted that the 
veteran was involved in a work-related injury on a cumulative 
trauma basis, from 1970 through 1972, while working as a 
motor vehicle operator for his employer.  The veteran 
reported a number of symptoms, including pain in the left 
hand, neck pain, visual blurring, and problems with the left 
ear.  After examination, the diagnoses included chronic 
cervical sprain; and chronic soft tissue trauma, left hand, 
with question of trauma to digital sensory nerves, ulnar 
distribution, left hand.  Dr. Rose concluded that the veteran 
had not had any prior neurological problems before his work 
injury in 1970 through 1972.  He further opined that the 
veteran was having head, neck and back difficulties, which 
were definitely 100 percent related to the physical stress 
and strain in his work from 1970 to 1972.

Private employee health records show the following.  In 
November 1973, the veteran had 20/20 vision in the left eye.  
X-ray examination in February 1975 concluded with an 
impression of degenerative joint disease of the mid cervical 
spine with narrowing of the C3-C4 intervertebral foramen on 
the left.  X-rays taken in August 1976 showed no evidence of 
fracture.  When examined in August 1977 for left wrist 
complaints, the treatment provider concluded with an 
assessment of tendonitis of the left wrist.  In January 1979, 
X-ray examination revealed minimum degenerative joint disease 
of the cervical spine.  In October 1979, the veteran was seen 
for pain in the neck and arm.

In statements dated in February and August 1980, Reese E. 
Polesky, M.D., generally attributed symptomatology of the 
neck, left shoulder, and left upper extremity to three work-
related injuries, most recently in January 1979.

Private treatment records in March 1991 contain an assessment 
of insulin dependent diabetes mellitus.  A May 1991 treatment 
note made a finding of a new onset of diabetes mellitus, and 
hypertension retinopathy.

VA treatment records dated from 1998 to January 2002 show the 
following material evidence.  A treatment note in February 
1998 noted a history of diabetes for seven years.  A progress 
note in February 1999 contains assessments of diabetes 
secondary to pancreatitis, allergic rhinitis, and arthritis, 
probably a mix of osteoarthritis and post-traumatic.  In June 
2001, the veteran reported a history of being given LSD and 
nerve gas, and atropine for an antidote, and a history of 
chemical burn to the left eye.  In a July 2001 treatment 
note, there is a noted medical history of chemical induced 
pancreatitis.  During an August 2001 visit, the veteran 
reported that his neck pain started in 1975 while he was 
lifting heavy water buckets and felt a "pop" in the neck, 
with pain since then.  These records also contain impressions 
of suspected glaucoma (April 2001), diabetes without diabetic 
retinopathy, and history of gouty arthritis (January 2002).

The report of a May 2006 VA eye examination shows that the 
veteran reported that, in July 1956, he was in a special 
troops chemical warfare school and was exposed to a gas while 
in a gas chamber during an exercise.  He reported that his 
gas mask was defective and the gas burned his nose, throat, 
left eye, and face.

After examination of the eyes, the report contains 
assessments of (1) glaucoma versus glaucoma suspect left eye 
more than right eye; (2) history of chemical gas exposure 
during military training exercise; (3) cataracts of both 
eyes, left eye more than right eye; (4) dry eyes of both 
eyes, left eye more than right eye; mild papillary 
conjunctivis, both eyes; (5) diabetic with no retinopathy of 
left or right eye; and (6) corneal arcus noted both eyes; 
last cholesterol 158 mg/dl.  The examiner opined that there 
was blurry vision secondary to cataracts and corneal dryout, 
and that there was no evidence of a relationship between the 
suspicion of glaucoma in the left eye and the reported 
history of chemical gas exposure.

The report of a May 2006 VA examination shows that the 
veteran was examined for his claimed arthritis, diabetes, 
gout, pancreatitis, and hypertension.  During that 
examination, the examiner acknowledged that here were no 
service medical records available for review.  The examiner 
noted that morning reports of record showed that the veteran 
was confined to his quarters in April 1956.  However, the 
nature of the illness requiring treatment was not indicated, 
but the veteran was returned to duty the following day, 
indicating that the disorder had resolved.

The examiner noted the following pertinent medical history.  
First, that treatment records in 1972 referred to complaints 
of injuries (bilateral trapezius muscle strain), which, at 
the time, the veteran had attributed to an automobile 
accident in February 1972.  The examiner also noted that 
treatment records in 1977 had noted that the veteran was 
involved in a work-related injury on a cumulative trauma 
basis from 1970 through 1972 while working as a motor vehicle 
operator.  The diagnoses at that time (1977) included chronic 
cervical sprain, and chronic soft tissue trauma, left hand, 
with question of trauma to digital sensory nerves, ulna 
distribution, left hand.  The examiner also noted that, in a 
July 1979 statement, Dr. Polsesky indicated that in January 
1979 the veteran sustained a work-related injury involving 
the neck, left arm, and shoulder areas.

During the present examination, the veteran reported that in 
July 1956 he was exposed to "ionizing radioactive gas".  He 
maintained that that exposure caused bone degeneration in his 
joints and spine.  The veteran reported arthritis-related 
complaints with respect to his neck, back, shoulders, wrists, 
bilateral thumb, knees, and ankles.  He also reported that he 
was diagnosed with gout arthritis in 1979, with no recent 
attacks of gout.  With respect to his pancreatitis claim, he 
also reported that after discharge in 1964 he started having 
sleep problems, and that, in 1969, he was having stomach pain 
and was diagnosed with peptic ulcer and pancreatitis.  He 
reported that he was told that the radioactive gas attacks 
the pancreas.  The veteran reported that in 1991 he was 
diagnosed with diabetes due to his pancreatitis.  The veteran 
reported that he was diagnosed with hypertension since 1969.

On examination, X-ray examination showed degenerative 
arthritis in multiple joints, involving the cervical spine, 
hands, both hips, and right knee.  After examination, the 
report contains diagnoses of (1) historic gas/chemical 
exposure in 1956 with no objective evidence of facial 
scarring or residuals of a chemical burn; (2) status post 
work-related injuries involving the neck, left arm, and 
shoulders from 1970 through 1979; (3) degenerative arthritis 
of the cervical spine, hands, hips and right knee most likely 
due to normal aging; (4) type II diabetes mellitus since 
1991, controlled with insulin; (5) diabetic nephropathy with 
chronic renal failure; (6) essential hypertension since 1969; 
(7) hypercholesterolemia controlled with Simvastatin; (8) 
hypertriglyceridemia; (9) gout controlled with allopurinol; 
and (10) historic chronic pancreatitis without a clear 
etiology.

At the conclusion of the examination report, the examiner 
provided the following opinions.  After careful review of the 
claims file and medical records, there is no evidence of an 
"ionizing radioactive gas," "nerve gas," or mustard gas 
exposure.  There is no evidence that the veteran's arthritis, 
diabetes, gout, pancreatitis and hypertension are due to 
anything that occurred during the veteran's military service.  
The veteran has degenerative arthritis in his neck which is 
severe, due most likely from cumulative trauma from work (he 
has documented several work related injuries) and normal 
aging.  He also has degenerative arthritis in the hands, 
hips, and right knee, most likely from normal aging, which is 
aggravated by inclimate weather.  The veteran has type II 
diabetes mellitus, of which more than 90 percent of all 
diabetics in the U.S. are included in this classification.  
In most cases of this type of diabetes, the cause is unknown.  
The veteran has essential hypertension which is the term 
applied to 95 percent of the cases of hypertension in which 
no cause can be identified.  The veteran has gout, most 
likely precipitated by his chronic renal failure. The veteran 
has chronic pancreatitis, for which the etiology is unclear 
and cannot be resolved without resorting to mere speculation.

As rationale for the above opinions the examiner noted the 
following.  First, taking the veteran's word that he was 
exposed to some type of gas during service in 1956, there is 
information that the veteran was confined to his quarters 
(not hospitalized) and that he returned to duty the following 
day.  This indicates that the disorder had resolved or was 
not very serious in nature.  Second, a review of the VA FACT 
SHEET regarding mustard gas exposure and long-term health 
effects, shows that the organs involved are the eyes with 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation; certain cited cancers; chronic laryngitis; 
bronchitis; emphysema; asthma; or chronic obstructive 
pulmonary disease; and acute nonlymphocytic leukemia.  The 
examiner noted that the veteran did not have any of these 
conditions.

The report of an October 2006 VA audio examination shows that 
the veteran reported complaints of occasional difficulties 
hearing what is said to him, particularly on the left side.  
The examiner noted that the veteran served on active duty 
from March to September 1956 as a chemical warfare helper.  
The veteran initially denied any significant noise exposure 
in service, but later mentioned being around rifle fire 
during basic training.  He denied other noise exposure.

The examiner noted that service medical records were not 
available, but that the report of a pre-employment physical 
examination in June 1970 showed that an audiometric test 
revealed left ear findings that meet criteria of a hearing 
loss disability as defined by VA under 38 C.F.R. § 3.385.  On 
current audio examination, the veteran's right ear findings 
meet criteria of a hearing loss disability as defined by VA 
under 38 C.F.R. § 3.385.

After examination, the report contains the following 
diagnosis: Pure tone testing demonstrated hearing to be 
within normal limits in the right ear and a severe, notch 
shaped sensorineural hearing loss centered at 3000 Hz in the 
left ear.  The examiner noted that the hearing loss is 
similar to that observed at the time of the pre-employment 
physical examination dated in 1970.  The examiner opined that 
that examination, however, was 14 years after his discharge 
from active service, and that there was no evidence in the 
literature that mustard gas is associated with hearing loss.  
The examiner noted that other forms of gas, particularly 
carbon monoxide, have been associated with hearing loss, 
however, it is unlikely to have a monaural effect.  The 
examiner concluded with an opinion that based on the 
available evidence, no opinion regarding the etiology of the 
hearing loss can be offered without resort to speculation.

With respect to the diagnosed arthritis, diabetes, 
hypertension, pancreatitis, gout, visual impairment of the 
left eye, and hearing loss of the left ear, the resolution of 
this case hinges on whether there is adequate medical 
evidence of a nexus between the veteran's currently diagnosed 
arthritis, diabetes, hypertension, pancreatitis, gout, visual 
impairment of the left eye, and hearing loss of the left ear, 
and service.  The Board has the duty to assess the 
credibility and weight to be given the evidence. Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).  Upon review of 
the medical record, the Board finds that there is no 
competent medical evidence to establish such a nexus.

The question of nexus is whether the diagnosed arthritis, 
diabetes, hypertension, pancreatitis, gout, visual impairment 
of the left eye, and hearing loss of the left ear were 
incurred in or aggravated by active military service; or in 
the case of arthritis, diabetes, or hypertension, became 
manifest to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.303, 3.307, 
3.309.

A medical diagnosis or a medical nexus opinion regarding the 
etiology of the claimed disorders must come from a health 
care professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore it is clear that the veteran's 
statements in this case do not rise to the level of competent 
medical evidence.

In sum, the preponderance of the evidence is against the 
veteran's claim that a diagnosed arthritis, diabetes, 
hypertension, pancreatitis, gout, visual impairment of the 
left eye, or hearing loss of the left ear, is related to 
service, or in the case of arthritis, diabetes, or 
hypertension, became manifest to a compensable degree within 
one year of separation from active duty.  As discussed above, 
there is no indication of any problem associated with 
arthritis, diabetes, hypertension, pancreatitis, gout, visual 
impairment of the left eye, or hearing loss of the left ear, 
in service.  In this regard, while service medical records 
are missing, existing records show that on one occasion the 
veteran was apparently ill for about one day, returning to 
duty the following day.

As noted by a recent VA examiner, this would indicate that 
whatever illness the veteran had, it apparently resolved or 
was not very serious in nature.  That examiner also opined 
that there was no evidence of any exposure-as claimed by the 
veteran-to ionizing radioactive gas, nerve gas, or mustard 
gas.  In making that opinion, the examiner noted that the 
veteran had not had any residuals associated with mustard gas 
exposure; and again, that the veteran's only recorded 
indication of illness involved a situation which resolved by 
the following day.

The clinical evidence contained in the claims file shows that 
the first evidence of any of these is approximately 14 years 
after service in 1970, for hearing loss of the left ear, and 
later for the other claimed disorders of arthritis, diabetes, 
hypertension, pancreatitis, gout, and visual impairment of 
the left eye.

This extended period after the veteran's period of active 
service ended in 1956 without treatment weighs against the 
claims; and there are no opinions to the contrary.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000).  Indeed, as discussed above, VA examiners 
and private treatment providers have provided opinions that 
are against a finding that any of the claimed disorders are 
linked to the veteran's active service, including as due to 
exposure to toxic gas as claimed.

In summary, review of the claims file shows no competent 
medical evidence of any current residuals of exposure to 
toxic gas as claimed.  Further there is no competent medical 
evidence to link any diagnosed arthritis, diabetes, 
hypertension, pancreatitis, gout, visual impairment of the 
left eye, or hearing loss of the left ear, to service; and no 
evidence that arthritis, diabetes, or hypertension began 
within one year after service.  Therefore, based on the 
foregoing, service connection for all of these claimed 
disorders is not warranted.

As the preponderance of the evidence is against all of the 
claims for service connection, the benefit-of-the- doubt rule 
does not apply, and each of the claims must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1. Service connection for facial scarring is denied.

2. Service connection for arthritis is denied.

3. Service connection for diabetes is denied.

4. Service connection for hypertension is denied.

5. Service connection for pancreatitis is denied.

6. Service connection for gout is denied.

7. Service connection for visual impairment of the left eye 
is denied.

8. Service connection for hearing loss of the left ear is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


